                  Case 2:19-cv-00730-JLR Document 38
                                                  37 Filed 02/05/21 Page 1 of 4



 1

 2

 3

 4                                                                       Honorable James L. Robart

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
   NATIONAL INSURANCE CRIME BUREAU,                   No. 2:19-cv-00730 JLR
 9 an Illinois non-profit corporation,
                                                      STIPULATION AND ORDER TO
10                        Plaintiff,                  DISMISS WITH PREJUDICE ALL
                                                      REMAINING CLAIMS AND
11          vs.                                       COUNTERCLAIMS

12 DESSIE RENEE WAGNER, an individual;
   LESLIE ANN WAGNER, an individual;
13 ESTATE OF SCOTT LAVERNE WAGNER;
   LESLIE WAGNER as the Personal
14 Representative of the ESTATE OF SCOTT
   LAVERNE WAGNER; JOSEPH SCOTT
15 WAGNER, an individual; ANDREW WESLEY
   WAGNER, an individual,
16
                         Defendants.
17

18
                                        I.      STIPULATION
19
            Per the Court’s February 2, 2021 Order (Dkt. No. 36), Plaintiff National Insurance Crime
20
     Bureau (“NICB”) and Defendant Renee Wagner (“Defendant D.R. Wagner”) stipulate as
21
     follows:
22

23

24
     STIPULATED AND ORDER TO DISMISS WITH PREJUDICE ALL
                                                                       FORSBERG & UMLAUF, P.S.
                                                                               ATTORNEYS AT LAW
     REMAINING CLAIMS AND COUNTERCLAIMS – PAGE 1
25                                                                       901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 2:19-CV-00730 JLR                                         SEATTLE, WASHINGTON 98164
                                                                        (206) 689-8500  (206) 689-8501 FAX
26
                 Case 2:19-cv-00730-JLR Document 38
                                                 37 Filed 02/05/21 Page 2 of 4



 1          1.      Default judgment was entered on February 2, 2021 (dkt # 36) declaring Defendant

 2 D.R. Wagner to be the sole beneficiary of the Employee Savings Plan at issue in this matter.

 3 NICB and Defendant D.R. Wagner wish to dismiss with prejudice all remaining claims and

 4 counterclaims in this case, without costs or attorney fees to either party, and finally terminate this

 5 litigation.

 6          2.      NICB will dismiss with prejudice its Complaint for Interpleader and Declaratory

 7 Relief filed on May 15, 2019 against Defendants D.R. Wagner, Leslie Ann Wagner, Estate of

 8 Scott Laverne Wagner, Leslie Wagner as personal representative of the Estate of Scott Laverne

 9 Wagner, Joseph Scott Wagner, and Andrew Wesley Wagner. This dismissal will not affect the

10 default judgment entered on February 2, 2021 (dkt # 36) declaring Defendant D.R. Wagner to be

11 the sole beneficiary of the Employee Savings Plan at issue in this matter;

12          3.      Defendant D.R. Wagner will dismiss with prejudice her counterclaims asserted on

13 November 13, 2019 against NICB, including, but not limited to, NICB’s alleged violations of 29

14 U.S.C. § 1022 and 29 U.S.C. §1025, and Defendant’s right to recovery under 29 U.S.C. § 1132;

15          4.      Neither NICB nor Defendant D.R. Wagner shall file any additional claims against

16 the other party related to this matter; and

17          5.      NICB and Defendant D.R. Wagner agree to not seek attorney’s fees and costs

18 against the other for any reason related to this matter, including, but not limited to NICB’s

19 attorney’s fees and costs arising out of its interpleader action filed on May 15, 2019 and

20 Defendant D.R. Wagner’s attorney’s fees and costs arising out of her counterclaims asserted on

21 November 13, 2019.

22          The Parties further stipulate that the Order below dismissing those claims may be

23 entered.

24
     STIPULATED AND ORDER TO DISMISS WITH PREJUDICE ALL
                                                                          FORSBERG & UMLAUF, P.S.
                                                                                   ATTORNEYS AT LAW
     REMAINING CLAIMS AND COUNTERCLAIMS – PAGE 2
25                                                                           901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 2:19-CV-00730 JLR                                             SEATTLE, WASHINGTON 98164
                                                                            (206) 689-8500  (206) 689-8501 FAX
26
               Case 2:19-cv-00730-JLR Document 38
                                               37 Filed 02/05/21 Page 3 of 4



 1          DATED this 5th day of February 2021.

 2 FORSBERG & UMLAUF, P.S.                              LAKE HILLS LEGAL SERVICES PC

 3

 4 By:                                                 By: /s/ Richard L. Pope, Jr.
   Laura E. Kruse, WSBA No. 32947                      Richard L. Pope Jr., WSBA No. 21118
 5 901 Fifth Avenue, Suite 1400                        15600 N.E. 8th Street, Suite B1-358
   Seattle, WA 98164                                   Bellevue, WA 98008
 6 (206) 689-8500                                      (425) 829-5305
   Attorney for Plaintiff National Insurance           Attorney for Defendant Dessie Renee
 7 Crime Bureau                                        Wagner

 8                                          II.    ORDER

 9          THIS MATTER having come on before the above-entitled court on the above stipulation

10 of the parties through their counsel of record, now, therefore, it is hereby ORDERED that all

11 claims and counterclaims (other than the Default Judgment entered February 2, 2021 (dkt # 36)

12 declaring Defendant D.R. Wagner to be the sole beneficiary of the Employee Savings Plan at

13 issue) herein be dismissed with prejudice and without costs or attorney’s fees to any party. All

14 issues in this litigation have now been determined and the trial date scheduled for March 8, 2021

15 is STRICKEN.

16

17

18

19

20

21

22

23

24
     STIPULATED AND ORDER TO DISMISS WITH PREJUDICE ALL
                                                                       FORSBERG & UMLAUF, P.S.
                                                                               ATTORNEYS AT LAW
     REMAINING CLAIMS AND COUNTERCLAIMS – PAGE 3
25                                                                       901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 2:19-CV-00730 JLR                                         SEATTLE, WASHINGTON 98164
                                                                        (206) 689-8500  (206) 689-8501 FAX
26
                Case 2:19-cv-00730-JLR Document 38
                                                37 Filed 02/05/21 Page 4 of 4



 1          DONE this _____         February
                       5th day of ___________________________, 2021



                                                          A
 2

 3
                                                          Honorable James L. Robart
 4
     Presented by:
 5
     FORSBERG & UMLAUF, P.S.
 6

 7

 8
   Laura E. Kruse, WSBA No. 32947
 9 Attorney for Plaintiff National Insurance Crime Bureau

10
     Approved for Entry, Notice of Presentation Waived:
11
     LAKE HILLS LEGAL SERVICES PC
12
   /s/ Richard L. Pope, Jr.
13 Richard L. Pope Jr., WSBA No. 21118
    Attorney for Defendant Dessie Renee Wagner
14

15

16

17

18

19

20

21

22

23

24
     STIPULATED AND ORDER TO DISMISS WITH PREJUDICE ALL
                                                                        FORSBERG & UMLAUF, P.S.
                                                                                ATTORNEYS AT LAW
     REMAINING CLAIMS AND COUNTERCLAIMS – PAGE 4
25                                                                        901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 2:19-CV-00730 JLR                                          SEATTLE, WASHINGTON 98164
                                                                         (206) 689-8500  (206) 689-8501 FAX
26
